DETAILED ACTION
This Office Action is in response to Amendment filed 7-12-22.  Claims 2, 4 have been cancelled as requested by Applicant.  Claims 10-12 are newly added.  Claims 1, 3, 5-9 are presented for further examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7-9 are rejected under 35 USC 102(a)(1) as being anticipated by Engan et al. (hereinafter “Engan”, US Patent Publication 2016/0105420 A1).
As per claims 1, 9, Engan discloses A management device and non-transitory computer readable medium comprising: 
A receiving unit that receives a link request to link a user ID of a user from a link origin (paragraphs [0038, 0048, 0065], I AM controller receives user device identifier information and uses the information to provide access to services or applications via user device); 

A control unit that, in response to the link request, requests the user to input unique information of the link origin, acquires unique information of the user to link from the link origin, compares the unique information input from the user to link to unique information acquired from the link origin, and does not execute a linking of the user ID in a case in which the unique information input from the user is incorrect (paragraphs [0039, 0048, 0066], The I AM controller authorizes or denies the user device access to the requested service or application based on information in the corresponding user profile).  

As per claim 3, Engan discloses The management device according to Claim 1, wherein the control unit acquires the unique information input from the user by making an inquiry to the link origin (paragraph [0047]).  

As per claim 5, Engan discloses The management device according to Claim 1, wherein in response to the link request, when the user belongs to a domain that is already authenticated by domain authentication, the control unit executes the linking of the user ID without requesting the user to input unique information of the link origin (paragraph [0041]).

As per claim 7, Engan discloses The management device according to Claim 1, wherein the unique information of the link origin is unique information that is unique to each user of the link origin (paragraphs [0014, 0025, 0029]).

As per claim 8, Engan discloses A management system comprising: 
A link origin server (paragraphs [0020, 0022, 0027]); 
A link destination server (paragraph [0038]); 
Wherein the link origin server transmits a link request to link a user ID of a user to the link destination server (paragraphs [0027, 0038], The user sends a request to connect the device ID to an IAM account of the user); 

The link destination server includes 
A transmitting unit that, when the link request is received from the link origin server, transmits a link confirmation email to the user to link and also requests an input of unique information (paragraph [0047], The registration module may verify a purported email address by sending confirmation information to the purported email address and requesting the user to enter the confirmation information); 3Customer No.: 31561 Docket No.: 087653-US-348 Application No.: 16/551,735 

An acquiring unit that acquires unique information of the user to link from the link origin server (paragraphs [0038, 0048, 0065], IAM controller receives user device identifier information and uses the information to provide access to services or applications via user device); 

A control unit that compares the unique information input from the user to link to unique information acquired from the link origin server, and does not execute the linking of the user ID in a case in which the unique information input from the user to link is incorrect (paragraphs [0039, 0048, 0066], The IAM controller authorizes or denies the user device access to the requested service or application based on information in the corresponding user profile).

As per claims 10-12, Engan discloses The management device according to Claim 1, wherein the user ID is an email address of the user, and in response to the link request, the control unit requests the input of the unique information of the link origin by using the email address that is a target of the link request to transmit a link confirmation email to a user terminal of the user (paragraphs [0041, 0046-47], The access identifier or user ID is not limited to an email address.  The registration module may verify a purported email address by sending confirmation information to the purported email address and requesting the user to enter the confirmation information).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 USC 103 as being unpatentable over Engan et al. (hereinafter “Engan”, US Patent Publication 2016/0105420 A1) in view of Hockings et al. (hereinafter “Hockings”, US Patent Publication 2011/0277016 A1).
As per claim 6, Engan does not explicitly discloses The management device according to Claim 1, wherein the unique information of the link origin is unique information shared among users of the link origin.
However, in an analogous art, Hockings teaches a shared account is an IT login credential shared among a group of users.  An identity management solution allows a group of users authorized access to a shared account by generating and distributing to the E-SSO server user accounts, a shared account credential (paragraphs [0007, 0037-38]).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Hockings’s unique information of the link origin is unique information shared among users of the link origin in Engan’s management device in order to support sharing the access of the same account credentials between multiple people.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
The Office notes the following argument(s):
The disclosure from Engan is completely silent with regard to “compares the unique information input from the user to link to unique information acquired from the link origin, and does not execute a linking of the user ID in a case in which the unique information input from the user is incorrect”.  
Instead, from the disclosure of Engan, the determination of denial is described as to include a user refusing the TOS or a user failing “risk analysis” but is not actually based on a comparison result of a user unique information input from the user to link to unique information acquired from the link origin.
Moreover, Engan is silent with regards to does not execute a linking of the user ID in a case in which the unique information input from the user is incorrect.
In response to:
	a-c)	Engan teaches using a user’s profile having unique information such as a user identifier, telephone number, user name, email address, messaging identifier, etc to provide access to service providers or applications.  The user may be prompted for information to complete the user’s profile.  This input information is stored and used to grant or deny access.  The user may have to provide answers to security questions, secret PINs in order to gain access.  When the user is prompted to provide an answer or pin, the response is compared to the information already stored in the user’s profile.  Confirmation information may be sent to the user’s stored email and requested to be inputted by the user for comparison and access.  Denial of access occurs when the information stored in the user’s profile does not match what is entered by the user (paragraphs [0045-49, 0065]).
Engan indeed discloses “compares the unique information input from the user to link to unique information acquired from the link origin, and does not execute a linking of the user ID in a case in which the unique information input from the user is incorrect”.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996.  The examiner can normally be reached on IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications  may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 22, 2022



/BARBARA B Anyan/Primary Examiner, Art Unit 2457